(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, el apelado solicita que se desestime la apelación in-terpuesta el día 9 de junio de 1936 por Gregoria González Blondet;
Por Cuanto, el secretario de la corte a quo certifica que la ape-lante no ha solicitado dentro de los diez días siguientes al archivo de su escrito de apelación, que se transcriba el récord taquigráfico del juicio, ni tampoco ha radicado dentro de dicho término, el pliego de excepciones y exposición del caso;
Por Cuanto, consta asimismo que tampoco ha solicitado prórro-gas para los fines antes consignados;
Por cuanto, ha transcurrido con exceso el término de treinta días dentro del cual debió archivarse en esta corte la transcripción de autos, sin que se haya verificado el archivo y sin que se haya pe-dido la prórroga del término;
Por tanto, vistos los artículos 299 y siguientes del Código de Enjuiciamiento Civil, la Ley núm. 27 de 27 de noviembre de 1917, el artículo 40 del Reglamento de este tribunal y la jurisprudencia aplicable, se declara con lugar la moción de desestimación presen-tada, y en su consecuencia, desestimada la apelación interpuesta.
El Juez Presidente Sr. del Toro no intervino.
En los siguientes ca§os, a propuesta de sus distintos jueces, la corte desestimó los recursos interpuestos:
1. Por no haberse radicado la transcripción dentro del término ni haberse radicado prórroga para ello: Nums. 7432 y 7462.
2. Por haber expirado prórroga anterior para radicar la transcripción de autos sin solicitarse una nueva ni radicarse dicha transcripción: Núms. 6885, 7307 y 7446.